IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 00-40990
                          Summary Calendar



EDWARD J. BACKSTROM,

                                     Petitioner-Appellant,

versus

JOHNOTHAN DOBRE, Warden,
Federal Correctional Institution,
Beaumont Medium,

                                     Respondent-Appellee.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-327
                        - - - - - - - - - -
                            May 18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Edward J. Backstrom, federal prisoner # 07243-029, appeals

the district court’s dismissal of his § 28 U.S.C. 2241 petition.

Because Backstrom’s petition challenged his sentence, the

district court did not err in construing his petition as a 28

U.S.C. § 2255 motion.    See Tolliver v. Dobre, 211 F.3d 876, 877-

78 (5th Cir. 2000).    Backstrom has not shown that “the remedy

provided for under [28 U.S.C.] § 2255 is inadequate or

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 00-40990
                                   - 2 -

ineffective to test the legality of his detention.”        Cox v.

Warden, Federal Detention Ctr., 911 F.2d 1111, 1113 (5th Cir.

1990)(internal quotations and citation omitted).       He has not

shown that he will raise a claim “(i) that is based on a

retroactively applicable Supreme Court decision which establishes

that petitioner may have been convicted of a nonexistent offense

and (ii) that was foreclosed by circuit law at the time when the

claim should have been raised in the petitioner’s trial, appeal,

or first § 2255 motion.”       See Reyes-Requena v. United States, __

F.3d __ (5th Cir. Feb. 28, 2001, No. 99-41254) 2001 WL 197931 at

*10.    A prior unsuccessful 28 U.S.C. § 2255 motion or the

inability to meet the requirements for filing a successive 28

U.S.C. § 2255 motion does not make 28 U.S.C. § 2255 inadequate or

ineffective.       See Tolliver, 211 F.3d at 878.   Because Backstrom

was convicted and sentenced by the district court for the

Northern District of Iowa, the district court for the Eastern

District of Texas lacked jurisdiction to consider Backstrom’s 28

U.S.C. § 2255 motion.       See United States v. Weathersby, 958 F.2d

65, 66 (5th Cir. 1992).

       AFFIRMED.